Title: From George Washington to Burgess Ball, 2 March 1795
From: Washington, George
To: Ball, Burgess


        
          Dear Sir
          Philadelphia 2d March 1795
        
        Your letters of the 19th of December and 9th Ulto came duly to hand in the usual course of the Posts.
        I was not unmindful of the contents, altho’ I did not acknowledge the receipt of them. Genl Knox, who was in Office when the first came to hand, said (as well as I recollect) that nothing could be done in the matter without an Act of the Legislature of Virginia, consenting to the purchase of the spot designated for the erection of an Arsenal agreeably to the Law if that State should be thought of for one of them; but that he would write to you himself on this subject. Colo. Pickering, who succeeded him, & to whom your other letter has been shewn, thinks the price asked for your land is very high, & the situation rather too low down. I have desired him however to write to you, and to put you on a certainty respecting your offer. This I presume he has done, or soon will do—or, will send a skilful man in whom he can confide, to re-examine the different Sites on the river fit for the establishmt of an Arsenal.
        After giving you this information, I am not inclined to say

anything more to the Secretary of War (in whose department the business lies) respecting the matter, lest it should be supposed I am influenced thereto by the connexion which is between us.
        I have so little leisure while Congress are in Session, to give any attention to matters of private concern; and generally so much hurried towards the close of it, that I shall, at this time, only add my love to Mrs Ball (in which Mrs Washington unites) and that I am—Dear Sir Your Affecte friend &ca
        
          Go: Washington
        
        
          P.S. No such Act as is mentioned in your letter of the 19th of December has ever been transmitted to me, by the Executive of Virga—yet, such an one may have passed.
          
            G. W——n
          
        
      